703 N.W.2d 470 (2005)
PEOPLE v. CURRENT.
No. 127119.
Supreme Court of Michigan.
September 21, 2005.

Application for Leave to Appeal
SC: 127119, COA: 246039.
On order of the Court, the application for leave to appeal the September 16, 2004 judgment of the Court of Appeals is considered and, pursuant *471 to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the decision of the Court of Appeals and defendant's convictions, and we REMAND this case to the Shiawassee Circuit Court for further proceedings consistent with this order. The trial court erred by utilizing the rape-shield statute, MCL 750.520j, to refuse to admit evidence of the prior sexual assaults on the complainant. "We recognize that in certain limited situations, such evidence may not only be relevant, but its admission may be required to preserve a defendant's constitutional right to confrontation." People v. Hackett, 421 Mich. 338, 348, 365 N.W.2d 120 (1984). This case presents such a situation.
CAVANAGH and KELLY, JJ., would grant leave to appeal.